Cangro v Reitano (2015 NY Slip Op 06023)





Cangro v Reitano


2015 NY Slip Op 06023


Decided on July 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2015

Gonzalez, P.J., Friedman, Renwick, Moskowitz, Clark, JJ.


15671 100381/13

[*1] Jennifer Cangro, Plaintiff-Appellant,
vGina Marie Reitano, Defendant-Respondent.


Jennifer Cangro, appellant pro se.

Order and judgment (one paper), Supreme Court, New York County (Louis B. York, J.), entered August 5, 2014, dismissing the complaint, granting defendant a protective order, and awarding a sanction against plaintiff, unanimously affirmed, without costs.
In this action, plaintiff raises claims identical to those she raised in a prior action that was dismissed as res judicata (Cangro v Reitano, 92 AD3d 483 [1st Dept 2012], lv denied 20 NY3d 965 [2012]).
The award of sanctions against plaintiff and a protective order in favor of defendant are fully supported by the record (see Levy v Carol Mgt. Group, 260 AD2d 27, 34 [1st Dept 1999]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2015
CLERK